1. The evidence authorized the finding that the claimant, who was a first cousin of the deceased employee, was totally dependent upon the deceased at the time of his death. The fact that a daughter of the claimant gave the claimant sometimes fifty cents and sometimes a dollar, when she could spare it, would not require a finding of partial dependency only.
2. The State Board of Workmen's Compensation did not err in not deducting the value of the deceased's board and lodging, deceased having resided with the claimant and having been furnished meals by her, in computing the award of compensation. In cases of total dependency the amount of the award is not computed on the basis of the proportion of the actual amount of contributions to average weekly wages. Code, § 114-413 (b), (c). Smith v. Travelers Ins. Co., 71 Ga. App. 24
(29 S.E.2d 709) involved partial and not total dependency.
The court did not err in affirming the award.
Judgment affirmed. Sutton, C. J., and Worrill, J.,concur.
                        DECIDED NOVEMBER 1, 1949.